Exhibit 10.3

LOGO [g82838g63c14.jpg]

The Autodesk Incentive Plan

Fiscal Year 2010

February 1, 2009 – January 31, 2010



--------------------------------------------------------------------------------

Table of Contents

 

Overview

   3

Plan Year

   3

Eligibility

   3

Target Incentive

   4

Plan Funding

   4

Individual Bonus Awards

   5

Bonus Payout Schedule

   6

Interpretation

   6

Plan Changes/Employment Status

   6

 

The Autodesk Incentive Plan

Fiscal Year 2010

   2    March 3, 2009



--------------------------------------------------------------------------------

Overview

This FY10 Autodesk Incentive Plan (“AIP” or the “Plan”) describes the terms and
conditions for participation in and funding of this bonus program for eligible
employees of Autodesk, Inc. and its subsidiaries (“Autodesk” or “Company”). The
AIP is an overall corporate bonus plan, which is funded based upon the Company’s
achievement of specific financial and non-financial goals.

The decision whether to grant an AIP award (“Bonus”) to an eligible Plan
participant (“Participant”), as well as the amount of any Bonus, is determined
by the Company in its sole discretion and is based on various factors including
the amount of the AIP funding pool and the Participant’s individual achievement.

Except as otherwise provided herein, this Plan supersedes all prior or
contemporaneous incentive plans issued by the Company (but not sales
compensation plans or the executive incentive plan).

Plan Year

The FY10 AIP period is the Autodesk fiscal year, February 1, 2009 through
January 31, 2010 (“Plan Year”).

Eligibility

All regular, non-sales employees of Autodesk are eligible to participate in the
AIP. (In most cases, sales employees participate in separate compensation plans
and are not eligible to participate in the AIP).

To be eligible to earn a Bonus under the Plan, Participants must start
employment with the Company prior to January 1, 2010. Except as otherwise
required by local law or as determined by Autodesk in its sole discretion,
Participants also must be active regular employees on the Autodesk payroll on
the Bonus payout date in order to be eligible to earn a Bonus under the Plan.
Participants who resign from their employment with the Company or whose
employment terminates for any other reason prior to the Bonus payout date will
not earn any Bonus.

 

The Autodesk Incentive Plan

Fiscal Year 2010

   3    March 3, 2009



--------------------------------------------------------------------------------

Participants who transfer to a non-eligible (i.e., sales) position during the
Plan Year, and Participants who are on an approved leave of absence during the
Plan Year, will be eligible to earn a prorated Bonus if they are still employed
by Autodesk on the Bonus payout date. To the extent earned, any prorated Bonus
will be paid on the regular Bonus payout date unless otherwise provided by
Autodesk policy or applicable local law.

Target Incentive

In order to calculate the pool of dollars available to be awarded as Bonuses
under the AIP, every Participant is assigned a target incentive payout amount,
which target is a percentage of the Participant’s annual base salary. That
percentage is typically based on the Participant’s pay grade.

While a Participant’s target incentive payout amount may be a factor in the
determination of his/her Bonus amount, the target incentive payout amount is
used primarily to calculate the available base AIP funding pool (after
application of the metrics as described below), and is not a commitment to pay a
Participant any specific Bonus amount. Individual Bonus awards will be
determined by management in its sole discretion, and an eligible Participant may
receive a Bonus that is larger or smaller than his/her target incentive payout,
or may receive no Bonus whatsoever.

Plan Funding

The base AIP funding pool is determined by Autodesk in its sole discretion based
upon the Company’s achievement of specific financial metrics, which achievement
is then applied to the target incentive payouts of all the Plan participants to
determine an initial base funding amount for the Plan (as reflected in the
funding matrix described in the next paragraph). In light of the unpredictable
economic circumstances facing the Company and the world, the Company may set the
metrics for the first half of the Plan Year, and then may set new metrics for
the second half of the Plan Year to reflect then current economic conditions.

 

The Autodesk Incentive Plan

Fiscal Year 2010

   4    March 3, 2009



--------------------------------------------------------------------------------

At or near the beginning of the Plan Year, the AIP funding matrix reflecting
base funding amount achievement scenarios will be set for the first half of the
year. At the end of this period, base funding will be determined based on the
Company’s performance to financial metrics for the first half of the Plan Year.
The same process will apply for the second half of the Plan Year. After
combining the base funding amount for the two half year periods, discretionary
multipliers based on the achievement or non-achievement of other goals
(including non-financial goals) or growth initiatives may be applied to the
aggregate base funding amount, causing an upward or downward adjustment of that
amount. That adjusted amount will be the final AIP funding pool for the Plan
Year.

As soon as it is available, the AIP funding matrix may be viewed via the
Autodesk Incentive Plan web pages located in the HR section of InfoSys
(http://hr.autodesk.com/aip/index.asp). The matrix may change during the Plan
Year at the Company’s sole discretion.

Incentive payout amounts for Participants hired during the Plan Year will be
pro-rated based on the actual number of calendar days they are active employees
during the Plan Year.

Individual Bonus Awards

The amount of a Participant’s Bonus, if any, is determined in management’s sole
discretion, and may be more or less than the Participant’s target incentive
payout. Individual Bonuses are determined based on a number of factors,
including the eligible Participant’s individual performance and target incentive
payout and the amount of the AIP funding pool.

Individual Bonuses are recommended by the appropriate manager and
reviewed/adjusted by the appropriate SVP/EVP. Those recommendations are then
forwarded to the SVP of Human Resources and the CEO for review/adjustment and

 

The Autodesk Incentive Plan

Fiscal Year 2010

   5    March 3, 2009



--------------------------------------------------------------------------------

approval1 . Director level and above Bonuses may be adjusted to ensure equity
with Bonuses awarded to other Participants in the Company at similar levels with
similar performance.

Bonus Payout Schedule

Bonuses are paid after the end of the Plan Year, typically in April. However,
mid-year Bonus “advances” may be paid, based on Company financial results and
other appropriate factors, at the discretion of the Company. If mid-year Bonus
advances are paid, they will be applied toward any end of year Bonuses.

Interpretation

Questions about the Plan may be raised with the Participant’s manager, HR
Business Partner and/or anyone on the HR Compensation team. In the case of any
dispute or question, the SVP of Human Resources will interpret the provisions of
this Plan and rule on situations not specifically covered in the Plan. The SVP
of Human Resources must review and approve in writing any exceptions to this
Plan, including any individual award guarantees made at the time of an
employment offer or otherwise. To the extent any provision of the Plan is
inconsistent with any local law, such provision shall be interpreted in that
locality in a manner consistent with local law requirements.

Plan Changes/Employment Status

Autodesk reserves the right to revise, alter, amend, or terminate the Plan at
any time before, during, or after the Plan Year for any reason to the fullest
extent allowed by applicable law. The Plan does not constitute a contract of
employment and does not in any way alter the “at-will” status of any
Participant’s employment with Autodesk.

 

 

1

In the case of Executive Staff Members who are eligible for a Bonus under this
Plan, the Compensation Committee of the Board of Directors will review and
approve the recommended Bonus awards.

 

The Autodesk Incentive Plan

Fiscal Year 2010

   6    March 3, 2009